           Case 1:81-cr-00306-PLF Document 689 Filed 09/02/20 Page 1 of 1


                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                                    )
UNITED STATES OF AMERICA                            )
                                                    )       Criminal No. 81-306 (PLF)
               v.                                   )
                                                    )
JOHN W. HINCKLEY, JR.                               )
                                                    )


                    GOVERNMENT'S MOTION FOR STATUS HEARING

       The United States, by and through its attorney, the United States Attorney for the District of

Columbia, hereby requests that the Court set a status conference in this case in order to address the

recommendations in the Department of Behavioral Health’s August 21, 2020 letter to the Court. In

order to fully evaluate DBH’s recommendations the Government needs to subpoena the documents

referred to in the letter to the Court and cannot do so until a status date has been set. Once the

documents have been received, the Government will be in a better position to inform the Court and

counsel of its position on the recommendations. The Government has discussed this request with

defense counsel and he has no objection. Accordingly, the Government requests that a status

conference be set in late September to allow the government to subpoena Mr. Hinckley’s DBH

records.              `.

                                                    Respectfully submitted,

                                                    Michael R. Sherwin
                                                    Acting United States Attorney
                                                    NY Bar #4444188

                                                    Kacie Weston
                                                    Assistant United States Attorney
                                                    Maryland Bar
                                                    555 4th Street N.W.
                                                    Washington, D.C. 20530
                                                    202-252-7509
                                                    Kacie.Weston@usdoj.gov
